DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 4, 10, 11, 13, and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Applicant submits that determining the amount of flowed packets of each relay server does not constitute determining a number of connections between the client and each relay server, … Takabatake does not teach “determine a number of connections between the private computer network and each group”, as recited by independent claim 1, [Remarks, pages 11-15].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Takabatake discloses determine a number of connections between the private computer network and each group [fig. 5, page 118, 120, 121, determine a number of connections between the private computer network and each group (the amount of flowed packets in each relay server was recorded in the surveillance server)]; select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group [fig. 5, page 118, 119, select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group (select a relay server with the least amount of flowed packets; selecting it which is the smallest amount of flowed packets)].
  
Regarding determining a number of connections between the private computer network and each group, Takabatake discloses in Figure 4, page 3, Section II, page 3, Section III.

[AltContent: arrow][AltContent: textbox (Determining the amount of flowed packets in each relay servers (based on number of connections between several hosts in the private network and the relay server))]
    PNG
    media_image1.png
    227
    348
    media_image1.png
    Greyscale

C. Relaying
… The relaying technique is to relay a communication to a relay server which is provided outside the NAT on a private network as shown in Fig. 4. When a packet on the private network is sent to the relay server regularly, a translation table of their addresses in the NAT box is remaining by the outbound NAT. 
On the other hand, in a communication from a host on the public network to the client on the private network, first the host sends a packet to the relay server. The relay server sends the received packet to the client. Thus, the packet from the public network can deliver its destination through the relay server because the NAT has already made the translation table [8]. 
However, the relaying techniques have a drawback such that the relay server can be overloaded according to an increase in the number of communications. They also can be reducing network bandwidth (throughput) and increasing communication latency because a lot of data in the communications is transmitted on the network [8].
…

B. Methods of Relay Server Selection
The proposed methods to select a relay server are by selecting it randomly and by the priority-based selection, i.e., by selecting it which is the smallest amount of flowed packets.
In the former method, when the client requests a connection to the surveillance server, the surveillance server selects a relay server among them by random. ….
In the latter method, on the other hand, when the client requests a connection to the surveillance server, the surveillance server inquires the amount of flowed packets to each relay server. Then, each relay server notifies the total amount of packets, which is from the inquired point to the present, to the surveillance server. Thus, the surveillance server can tell the amount of flowed packets of each relay server according to the passed times.
Since the priority-based method selects a relay server with a small amount of flowed packets by precedence, it can prevent the amount of flowed packets from inclining to a specific relay server. Thus, this method can balance the load of relay servers fairly.

In other words, Takabatake discloses determining the amount of flowed packets in each relay servers (based on number of connections between several hosts in the private network and the relay server).

Therefore, given that Takabatake discloses determining the number of connections in each relay servers, then Takabatake clearly discloses determining a number of connections between the private computer network and each group.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining a number of connections between the client and each relay server) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the limitation in the independent claims does not explicitly disclose “number of connections between the client and each relay server” instead the claim discloses “a number of connections between the private computer network and each group/server”.

Regarding the rejection of claims 10 and 20, claims 10 and 20 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 10 and 20, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-9 and 11-19, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takabatake, NPL Publication “A Scheme of Relay Server Selection Methods for NAT Traversal through Home Gateways”, (IDS 06/25/2021).

As per claim 1, Takabatake discloses a system comprising: 
memory; and one or more processors coupled to the memory [fig. 4-6, page 120, memory; and one or more processors coupled to the memory (CPU and memory)], the one or more processors configured to load-balance establishment of a plurality of connections among a plurality of groups, each group including one or more connector servers of a plurality of connector servers that are included in a public computer network [fig. 3, 4, page 116, 117, load-balance establishment of a plurality of connections among a plurality of groups, each group including one or more connector servers of a plurality of connector servers that are included in a public computer network (balancing the load by preparing several relay servers; public network)], by performing operations, the operations comprising: 
receive a connection request from a connector client that is included in a private computer network [fig. 5, page 118, receive a connection request from a connector client that is included in a private computer network (client requests a connection to the surveillance server)], the connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network [fig. 5, page 118, 119, “Establishing Sessions”,  connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network (a request of connection; a communication from a host on the public network to the client on the private network, first the host sends a packet to the relay server)]; 
determine a number of connections between the private computer network and each group [fig. 5, page 118, 120, 121, determine a number of connections between the private computer network and each group (the amount of flowed packets in each relay server was recorded in the surveillance server)]; 
select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group [fig. 5, page 118, 119, select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group (select a relay server with the least amount of flowed packets; selecting it which is the smallest amount of flowed packets)]; and 
provide the connection request toward the identified group, based at least in part on the identified group being selected from the plurality of groups,  the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group [fig. 5, page 117-119, provide the connection request toward the identified group, based at least in part on the identified group being selected from the plurality of groups,  the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group (Request data to the selected relay server)].

As per claim 2, Takabatake discloses the system of claim 1, wherein the one or more processors are configured to perform the operations comprising: 
cause the connector client to provide the connection request toward the identified group by providing the connection request to the connector client [fig. 5, step 6, page 118, 119, cause the connector client to provide the connection request toward the identified group by providing the connection request to the connector client (request data to the selected relay server; message is sent to the selected relay server)].

As per claim 3, Takabatake discloses the system of claim 1, wherein the one or more processors are configured to determine the number of connections between the private computer network and each group by performing the following: 
provide a plurality of inquiries to a plurality of respective connector server load balancers, each of which is configured to load-balance connections among connector servers in the group to which the respective connector server load balancer is assigned, each inquiry requesting the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned [page 116, 120, 121, provide a plurality of inquiries to a plurality of respective connector server load balancers, each of which is configured to load-balance connections among connector servers in the group to which the respective connector server load balancer is assigned, each inquiry requesting the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned (balancing the load by preparing several relay servers and by a surveillance one)]; and 
receive a plurality of responses to the plurality of respective inquiries from the plurality of respective connector server load balancers, each response indicating the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned [fig. 5, page 116, 118, 120, 121, receive a plurality of responses to the plurality of respective inquiries from the plurality of respective connector server load balancers, each response indicating the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned (relay server can be overloaded according to an increase in the number of communications; host sends a packet to the relay server)].

As per claim 4, Takabatake discloses the system of claim 3, wherein the one or more processors are configured to perform the operations comprising: 
enables the connector server load balancer that is assigned to the identified group to select one of a plurality of connector servers in the identified group to receive the connection request by providing the connection request to the connector server load balancer [fig. 5, page 116, 118, 120, 121, enables the connector server load balancer that is assigned to the identified group to select one of a plurality of connector servers in the identified group to receive the connection request by providing the connection request to the connector server load balancer (balance the load by several relay servers and by a surveillance one)].

As per claim 5, Takabatake discloses the system of claim 1, wherein the one or more processors are configured to perform the operations comprising: 
store the number of connections between the private computer network and each group in a memory of a registration server that selects the identified group from the plurality of groups [table 1, 2, page 119, 120, store the number of connections between the private computer network and each group in a memory of a registration server that selects the identified group from the plurality of groups (registered in the table of the surveillance server)]; and 
determine the number of connections between the private computer network and each group by retrieving the number of connections between the private computer network and each group from the memory of the registration server [table 1, 2, page 118, 119, determine the number of connections between the private computer network and each group by retrieving the number of connections between the private computer network and each group from the memory of the registration server (surveillance server inquires the amount of flowed packets to each relay server; surveillance server compares the received amount of flowed packets in each relay server)].

As per claim 6, Takabatake discloses the system of claim 1, wherein the one or more processors are configured to determine the number of connections between the private computer network and each group comprises by performing the following: 
provide a query to a database that is configured to synchronize a plurality of registration servers to share a common state, the common state including knowledge of the number of connections between the private computer network and each group [fig. 5, (step 3), page 119, 121, provide a query to a database that is configured to synchronize a plurality of registration servers to share a common state, the common state including knowledge of the number of connections between the private computer network and each group (surveillance server inquires the amount of flowed packets in each relay servers)]; and receive a response to the query from the database, the response indicating the number of connections between the private computer network and each group [fig. 5, (step 4), page 119, 121, receive a response to the query from the database, the response indicating the number of connections between the private computer network and each group (received amount of flowed packets in each relay server)].

As per claim 8, Takabatake discloses the system of claim 1, 
wherein the connection request includes a network identifier that uniquely identifies the private computer network [fig. 4, page 118, 119, wherein the connection request includes a network identifier that uniquely identifies the private computer network (the IP address of the relay server is registered in the table of the surveillance server)].

As per claim 9, Takabatake discloses the system of claim 8, 
wherein the network identifier includes a name of the private computer network and a tenant identifier that identifies an owner of the private computer network [fig. 3, 4, table 1, 2, page 117, 119, wherein the network identifier includes a name of the private computer network and a tenant identifier that identifies an owner of the private computer network (communication session between two hosts is identified by the 4-tuple such as local IP, local port, remote IP, and remote port)].

As per claim 10, Takabatake discloses a method of load-balancing connection establishment [Abstract, a method of load-balancing connection establishment (a scheme to balance the load)], the method comprising: 
assigning a plurality of connector servers that are included in a public computer network among a plurality of groups, each group including one or more connector servers of the plurality of connector servers [fig. 3, 4, page 116, 117, assigning a plurality of connector servers that are included in a public computer network among a plurality of groups, each group including one or more connector servers of the plurality of connector servers (balancing the load by preparing several relay servers; public network)]; 
receiving a connection request from a connector client that is included in a private computer network [fig. 5, page 118, receive a connection request from a connector client that is included in a private computer network (client requests a connection to the surveillance server)], the connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network [fig. 5, page 118, 119, “Establishing Sessions”,  connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network (a request of connection; a communication from a host on the public network to the client on the private network, first the host sends a packet to the relay server)]; 
determining a number of connections between the private computer network and each group [fig. 5, page 118, 120, 121, determine a number of connections between the private computer network and each group (the amount of flowed packets in each relay server was recorded in the surveillance server)]; 
selecting an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group [fig. 5, page 118, 119, select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group (select a relay server with the least amount of flowed packets; selecting it which is the smallest amount of flowed packets)]; and 
providing the connection request toward the identified group, based at least in part on selecting the identified group from the plurality of groups, the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group [fig. 5, page 117-119, provide the connection request toward the identified group, based at least in part on selecting the identified group from the plurality of groups, the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group (Request data to the selected relay server)].

As per claim 11, Takabatake discloses the method of claim 10, wherein providing the connection request comprises: 
causing the connector client to provide the connection request toward the identified group by providing the connection request to the connector client [fig. 5, step 6, page 118, 119, causing the connector client to provide the connection request toward the identified group by providing the connection request to the connector client (request data to the selected relay server; message is sent to the selected relay server)].

As per claim 12, Takabatake discloses the method of claim 10, wherein determining the number of connections between the private computer network and each group comprises: 
providing a plurality of inquiries to a plurality of respective connector server load balancers, each of which is configured to load-balance connections among connector servers in the group to which the respective connector server load balancer is assigned, each inquiry requesting the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned [page 116, 120, 121, provide a plurality of inquiries to a plurality of respective connector server load balancers, each of which is configured to load-balance connections among connector servers in the group to which the respective connector server load balancer is assigned, each inquiry requesting the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned (balancing the load by preparing several relay servers and by a surveillance one)]; and 
receiving a plurality of responses to the plurality of respective inquiries from the plurality of respective connector server load balancers, each response indicating the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned [fig. 5, page 116, 118, 120, 121, receive a plurality of responses to the plurality of respective inquiries from the plurality of respective connector server load balancers, each response indicating the number of connections between the private computer network and the group to which the respective connector server load balancer is assigned (relay server can be overloaded according to an increase in the number of communications; host sends a packet to the relay server)].

As per claim 13, Takabatake discloses the method of claim 12, wherein providing the connection request comprises: 
enabling the connector server load balancer that is assigned to the identified group to select one of a plurality of connector servers in the identified group to receive the connection request by providing the connection request to the connector server load balancer [fig. 5, page 116, 118, 120, 121, enabling the connector server load balancer that is assigned to the identified group to select one of a plurality of connector servers in the identified group to receive the connection request by providing the connection request to the connector server load balancer (balance the load by several relay servers and by a surveillance one)].

As per claim 14, Takabatake discloses the method of claim 10, further comprising: 
storing the number of connections between the private computer network and each group in a memory of a registration server that assigns the plurality of connector servers among the plurality of groups [table 1, 2, page 119, 120, store the number of connections between the private computer network and each group in a memory of a registration server that selects the identified group from the plurality of groups (registered in the table of the surveillance server)]; 
wherein determining the number of connections between the private computer network and each group comprises: retrieving the number of connections between the private computer network and each group from the memory of the registration server [table 1, 2, page 118, 119, determine the number of connections between the private computer network and each group by retrieving the number of connections between the private computer network and each group from the memory of the registration server (surveillance server inquires the amount of flowed packets to each relay server; surveillance server compares the received amount of flowed packets in each relay server)].

As per claim 15, Takabatake discloses the method of claim 10, wherein determining the number of connections between the private computer network and each group comprises: 
providing a query to a database that is configured to synchronize a plurality of registration servers to share a common state, the common state including knowledge of the number of connections between the private computer network and each group [fig. 5, (step 3), page 119, 121, provide a query to a database that is configured to synchronize a plurality of registration servers to share a common state, the common state including knowledge of the number of connections between the private computer network and each group (surveillance server inquires the amount of flowed packets in each relay servers)]; and 
receiving a response to the query from the database, the response indicating the number of connections between the private computer network and each group [fig. 5, (step 4), page 119, 121, receive a response to the query from the database, the response indicating the number of connections between the private computer network and each group (received amount of flowed packets in each relay server)].

As per claim 20, Takabatake discloses a computer program product comprising a computer-readable storage medium having instructions recorded thereon for enabling a processor-based system to perform operations, the operations comprising: 
load-balance establishment of a plurality of connections [Abstract, a method of load-balancing connection establishment (a scheme to balance the load)] among a plurality of groups, each group including one or more connector servers of a plurality of connector servers that are included in a public computer network [fig. 3, 4, page 116, 117, a plurality of connector servers that are included in a public computer network among a plurality of groups, each group including one or more connector servers of the plurality of connector servers (balancing the load by preparing several relay servers; public network)], by performing the following: 
receive a connection request from a connector client that is included in a private computer network [fig. 5, page 118, receive a connection request from a connector client that is included in a private computer network (client requests a connection to the surveillance server)], the connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network [fig. 5, page 118, 119, “Establishing Sessions”,  connection request requesting establishment of a connection between the connector client and one of the plurality of connector servers in the public computer network, which is external to the private computer network (a request of connection; a communication from a host on the public network to the client on the private network, first the host sends a packet to the relay server)]; 
determine a number of connections between the private computer network and each group [fig. 5, page 118, 120, 121, determine a number of connections between the private computer network and each group (the amount of flowed packets in each relay server was recorded in the surveillance server)]; 
select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group [fig. 5, page 118, 119, select an identified group from the plurality of groups to receive the connection request based at least in part on a number of connections between the private computer network and the identified group being less than or equal to a number of connections between the private computer network and each other group (select a relay server with the least amount of flowed packets; selecting it which is the smallest amount of flowed packets)]; and 
provide the connection request toward the identified group, based at least in part on the identified group being selected from the plurality of groups, the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group [fig. 5, page 117-119, provide the connection request toward the identified group, based at least in part on the identified group being selected from the plurality of groups, the connection request configured to enable establishment of the connection between the connector client and a connector server in the identified group (Request data to the selected relay server)].

Allowable Subject Matter
Claims 7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunnalan et al., U.S. Publication No. 2016/0380789 discloses restricts the number of media sessions that a server can support.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469